Abatement Order filed December 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00391-CR
                              NO. 14-14-00392-CR
                                ____________

                   HOWARD MARTIN HARRIS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                           Galveston County, Texas
                Trial Court Cause Nos. 14CR0154 & 12CR1863


                            ABATEMENT ORDER
      The records in these appeals do not contain the trial court’s findings of fact
and conclusions of law on the voluntariness of appellant’s statement. Article 38.22,
section 6 of the Texas Code of Criminal Procedure requires the trial court to make
written fact findings and conclusions of law as to whether a challenged statement
was made voluntarily, even if appellant did not request them or object to their
absence. Tex. Code Crim. Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142
(Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the
required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement, if it has
not already done so, and have a supplemental clerk’s record containing those
findings filed with the clerk of this Court on or before January 30, 2015.

      The appeals are abated, treated as closed cases, and removed from this
Court’s active docket. The appeals will be reinstated on this Court’s active docket
when the trial court’s findings and recommendations are filed in this Court. The
Court will also consider an appropriate motion to reinstate the appeals filed by
either party.



                                  PER CURIAM